DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-13, 16, 17 and 18-24 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1 and 3-11 is the inclusion of the previously indicated allowable limitations from original claim 2, as detailed in the Office Action of 5 October 2020. 
The primary reason for the allowance of claims 12, 13, 16, 17 and 19-22 is the inclusion of the previously indicated allowable limitations from original claim 18, as detailed in the Office Action of 5 October 2020. 
The primary reason for the allowance of claim 23 is the inclusion of the previously indicated allowable limitations from original claim 22, as detailed in the Office Action of 5 October 2020. 
The primary reason for the allowance of claim 24 is the inclusion of the previously indicated allowable limitations from original claim 6, as detailed in the Office Action of 5 October 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794